DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claims 1, 12 and 19 have been amended.  Claims 15-16 and 20-21 have been canceled.  Claims 22-24 are new.  Claims 1-14, 17-19 and 22-24 are presented for examination, with claims 1, 12 and 19 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barros et al., US 2012/0131567 (hereinafter Barros), in view of Gupta et al., US 2010/0293168 (hereinafter Gupta), and further in view of Hillier et al., US 2015/0081868 (hereinafter Hillier) .

Regarding claim 1, Barros discloses a method for performing data migration using source database classification, the method comprising:
receiving information about a plurality of source databases from a source system, the information comprising source hardware types for the source databases and central processor unit (CPU) information for the source databases (e.g. obtaining data characterizing a source computing environment having at least one hardware resource and at least one workload. In another aspect, another exemplary method includes the steps of obtaining configuration data indicative of a plurality of potential source computing environments appropriate for migration, Barros: [0004]-[0005]);
classifying each of the plurality of source databases to one of a plurality of predetermined database sizes based on the received information (e.g. based on the data characterizing the source computing environment and the specification of the target  );
interrogating the source system to derive information about the plurality of source databases, the derived information comprising at least a CPU utilization per database (e.g. After beginning in start step 102, determine in decision block 104 whether an operating system (OS) version upgrade is required. If not, determine in decision block 106 whether a middleware (MW) upgrade is required. If not, determine in decision block 108 whether an application (app) upgrade is required. If not, determine in decision block 110 whether an interne protocol (IP) address change is required. If not, category S1 migration is appropriate, as per 112, Barros: [0047]);
generating a shape for a plurality of target databases based on the resource requirements for the source databases, the shape comprising a plurality of target databases of predetermined database sizes implemented by target hardware, the target hard ware and generated shape for the target databases being different from the source hardware and shape for the source databases, wherein the plurality of target databases are configured to receive migration data from the plurality of source databases (e.g. FIG. 6 shows exemplary data extracted from data warehouse 412 including workloads by operating system level by geographical area. For each operating system, the bars are, from left to right, ).
Barros does not directly or explicitly disclose:
adjusting characteristics of the database sizes classified for each source database based on the derived information.
Gupta teaches:
adjusting characteristics of the database sizes classified for each source database based on the derived information (e.g. The term "configuration dependency," as used herein, means that if the value of a parameter in an instance of a component is changed then any other configuration parameter(s) in the solution that are dependent on this parameter must be changed to the same value for the correct operation of the solution, Gupta: [0025].  Wherein, the “configuration dependency” has been interpreted as characteristics of the classified database).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques to migrate workload based on a classification as disclosed by Barros to include multi-tiered enterprise applications as taught by Gupta to provide techniques for determining configuration parameter dependencies via analysis of configuration data from multi-tiered enterprise applications.
Barros in view of Gupta does not directly or explicitly disclose:
determining resource requirements at a target system for the source databases, the resource requirements comprising at least target system CPU values per source database, wherein the target system CPU values per source database are calculated based on a given source database’s share of CPU utilization of source hardware that implements the given source database and at least one resource 
Hillier teaches:
determining resource requirements at a target system for the source databases, the resource requirements comprising at least target system CPU values per source database, wherein the target system CPU values per source database are calculated based on a given source database’s share of CPU utilization of a source hardware that implements the given source database and at least one resource metric that maps the given source database’s share of CPU utilization of source hardware to target system CPU values (e.g. A flow chart illustrating a workload compatibility analysis is shown in FIG. 21. The compatibility is evaluated in two directions, e.g. for Server A and Server B, migrating A to B is considered as well as migrating B to A. Each source is evaluated against the target, and each target is evaluated to produce an N.times.N map 34 of scores, which can be sorted to group compatible systems (see FIG. 5). Preferably, a workload compatibility results is generated that includes the map 34 and workload compatibility scoring details and normalized stacked workload histograms that can be viewed by selecting the appropriate cell 92 (see FIG. 22). The workload compatibility results are then combined with the rule-based compatibility results to produce the overall compatibility scores, Hillier: [0215]-[0219], Figs 21 and 22).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques to migrate workload based on a classification as 

Regarding claim 2, Barros further discloses, wherein the plurality of predetermined database sizes are segregated based on CPU ranges, storage capacity ranges, and system global area (“SGA”) capacity ranges (e.g. servers with low real memory/disk usage and high physical memory/disk should be good consolidation candidates, Barros: [0120] and [0128]).

Regarding claim 3, Barros further discloses, wherein interrogating the source system to derive information about the plurality of source databases comprises executing one or more reverse engineering scripts on the source system to retrieve the CPU utilization per database (e.g. in step 318, run any pre-update configuration scripts; in step 322, run any post-upgrade configuration scripts, Barros: [0151] and Fig. 3).

Regarding claim 4, Barros further discloses, wherein the derived information further comprises an SGA utilization per database (e.g. The data warehouses 412 includes global asset configuration data warehouse (GACDW) 412 which is an asset configuration data warehouse that maintains configuration information about servers, at various levels of detail, Barros: [0158]).

Regarding claim 5, Barros and Gupta in combination discloses, wherein adjusting characteristics of the classified database size comprises resolving the derived CPU utilization (e.g. if the value of a parameter in an instance of a component is changed then any other ) and SGA utilization with the CPU utilization from the received information and a corresponding SGA value from the classified database size (e.g. The data warehouses 412, 414 include global asset configuration data warehouse (GACDW) 412 which is an asset configuration data warehouse that maintains configuration information about servers, at various levels of detail, across accounts, as well as SRM resource utilization data 414 (SRM is a tool which monitors and/or manages system resources), which provides utilization data on servers, Barros: [0158] ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques to migrate workload based on a classification as disclosed by Barros to include multi-tiered enterprise applications as taught by Gupta to provide techniques for determining configuration parameter dependencies via analysis of configuration data from multi-tiered enterprise applications.

Regarding claim 6, Barros further discloses, wherein the derived CPU utilization overwrites the received CPU utilization to determine the resource requirements (e.g. At 418, carry out fast path screening wherein the data 412, 414, 416 is analyzed, and based on the above-described characterizations (e.g., source, target, and available techniques to effectuate changes), Barros: [0158]).

Regarding claim 7, Barros further discloses, wherein the lesser of the derived SGA utilization and the SGA value from the classified database size is used to determine the resource requirements (e.g. The data warehouses 412, 414 include global asset configuration data ).

Regarding claim 8, Barros further discloses, wherein the determined resource requirements at the target system for the classified source databases comprise target system SGA per source database and the target system CPU values per source database (e.g. By way of review and clarification, data store 412 includes configuration information, data store 414 has resource utilization data, and empirical data 416 includes data from the accounts, typically a characterization of the target environment, Barros: [0159]).

Regarding claim 9, Barros further discloses, wherein determining target system SGA and CPU values per database further comprises:
determining resource metrics for the classified source databases based on a type for the source hardware the implements the source databases, CPU utilization, and SGA utilization (e.g. The data warehouses 412 includes global asset configuration data warehouse (GACDW) 412 which is an asset configuration data warehouse that maintains configuration information about servers, at various levels of detail, Barros: [0158].  One embodiment of an appropriate classification is seen in FIG. 1. What is seen therein is a classification hierarchy or taxonomy which results in a number of different scenarios on the right-hand side, namely, the S1 through S7  ); and
mapping the resource metrics for the classified source databases to a resource metric for the target system, wherein the resource metric for target system is determined based on a type for the target hardware selected for data migration (e.g. One or more embodiments provide a deep structural mapping between the target objectives and the approach used to accomplish the migration [0053. Using conventional techniques in Phase 2, in step 446, procure the hardware; in steps 448 and 450, configure the virtual environments; and in steps 452 and 454, prepare the system so it is ready to receive the workload(s) in step 456, Barros: [0053], [0157], [0163] and Fig. 4).

Regarding claim 10, Barros further discloses, wherein generating a shape for the plurality of target databases is based on the mapping between the resource metrics for the classified source databases and the resource metric for the target system (e.g. FIG. 6 shows exemplary data extracted from data warehouse 412 including workloads by operating system level by geographical area. For each operating system, the bars are, from left to right, worldwide, geography 1, geography 2, and geography 3, Barros: [0161] and Fig. 6).

Regarding claim 11, Barros further discloses, wherein determining resource metrics for the classified source databases comprises determining a given source database’s share of CPU utilization for the source hardware that implements the given database (e.g. Once the selection of the approaches to be used has been completed, before migration can be ).

Claims 12-14 and 17-18 recite a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to performing steps are similar to subject matters of claims 1-3 and 8-9.  Therefore, claims 12-14 and 17-18 are rejected by the same reasons as discussed in claims 1-3 and 8-9.

Claim 19 recites a system for performing data migration using source database classification comprising steps are similar to subject matters of claim 1.  Therefore, claim 19 has been rejected by the same reasons as discussed in claim 1.

Regarding claim 22, Hillier further teaches, wherein  the given source database’s share of CPU utilization of source hardware corresponds to a first number of source hardware CPUs, the determined target system CPU values for the given source database correspond to a second number of target hardware CPUs, and the second number of target hardware CPUs is less than the first number of source hardware CPUs (e.g. Rule 4 penalizes combinations of systems where the target has less memory than the source, Hillier: [0149] and Fig. 16).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques to migrate workload based on a classification as disclosed by Barros in view of Gupta to include method and system for determining compatibility of computer system as taught by Hillier to evaluate how a system compares to its peers.

FIG. 22 is an example of the workload compatibility analysis result details, Hillier: Fig. 22).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques to migrate workload based on a classification as disclosed by Barros in view of Gupta to include method and system for determining compatibility of computer system as taught by Hillier to produce the overall compatibility scores.

Regarding claims 24, Barros further discloses, wherein the target hardware comprises multiple hardware nodes, each node is segregated into one or more containers, and a given target database is assigned to one of the containers (e.g. FIG. 24, illustrative cloud computing environment.  As shown, cloud computing environment 50 comprises one or more cloud computing nodes.  Nodes may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds as described hereinabove, or a combination thereof, Barros: [0221] and Fig. 24).  

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot. New ground of rejection has been provided in view of the amendment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153